UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 TIMOTHY WILEY,

               Plaintiff,

          v.                                            18-CV-855
                                                        DECISION & ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

               Defendant.



      On August 2, 2018, the plaintiff, Timothy Wiley, brought this action under the

Social Security Act (“the Act”). He seeks review of the determination by the

Commissioner of Social Security (“Commissioner”) that he was not disabled. Docket

Item 1. On July 29, 2019, Wiley moved for judgment on the pleadings, Docket Item 14;

on September 27, 2019, the Commissioner responded and cross-moved for judgment

on the pleadings, Docket Item 17; and on October 21, 2019, Wiley replied, Docket Item

19.

      For the reasons stated below, this Court denies Wiley’s motion and grants the

Commissioner’s cross-motion. 1




      1  This Court assumes familiarity with the underlying facts, the procedural history,
and the ALJ’s decision, and will reference only the facts necessary to explain its
decision.
                                STANDARD OF REVIEW


       When evaluating a decision by the Commissioner, district courts have a narrow

scope of review: they are to determine whether the Commissioner’s conclusions are

supported by substantial evidence in the record and whether the Commissioner applied

the appropriate legal standards. Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012).

Indeed, a district court must accept the Commissioner’s findings of fact if they are

supported by substantial evidence in the record. 42 U.S.C. § 405(g). Substantial

evidence is more than a scintilla and includes “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d

108, 112 (2d Cir. 2009). In other words, a district court does not review a disability

determination de novo. See Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998).


                                      DISCUSSION


   I. ALLEGATIONS

       Wiley argues only that the Appeals Council erred in failing to consider additional

evidence that he submitted and that in light of that evidence, the ALJ’s decision should

be vacated and reversed or remanded. Docket Item 14-1. This Court disagrees and

affirms the Commissioner’s finding.


   II. ANALYSIS

       “Pursuant to 20 C.F.R. § 416.1470(b), the Appeals Council must consider

additional evidence that a claimant submits after the ALJ’s decision if it is new, material,

and relates to the period on or before the ALJ’s decision.” Hollinsworth v. Colvin, 2016

WL 5844298, at *3 (W.D.N.Y. Oct. 6, 2016). “[N]ew evidence submitted to the Appeals


                                             2
Council following the ALJ’s decision becomes part of the administrative record for

judicial review when the Appeals Council denies review of the ALJ’s decision.” Perez v.

Chater, 77 F.3d 41, 45 (2d Cir. 1996). To be entitled to a remand so that the

Commissioner can consider new evidence, a claimant must

              show[ ] that (1) the proffered evidence is new and not merely
              cumulative of what is already in the record; (2) the evidence
              is material, that is, both relevant and probative, such that
              there is a reasonable possibility that the new evidence would
              have influenced the agency to decide differently; and (3)
              there was good cause for the claimant’s failure to present
              the evidence earlier.

Ostrovsky v. Massanari, 83 F. App’x 354, 358 (2d Cir. 2003) (citing Tirado v. Bowen,

842 F.2d 595, 597 (2d Cir.1988)).

       Here, Wiley submitted to the Appeals Council three letters from Jeffrey Lackner,

Psy.D, to Eugene Gosy, M.D. Docket Item 14-3. Dr. Lackner began treating Wiley

during the disability period, and the ALJ had considered Dr. Lackner’s initial assessment

of Wiley from February 2016. Docket Item 9 at 24. The additional letters describe

Wiley’s “behavioral self-management treatment for chronic abdominal and back pain”

from April 2017 through August 2017—after the disability period ended and the ALJ

issued his decision. Docket Item 14-3 at 3-5.

       For the reasons that follow, this Court finds both that the evidence is cumulative

and that there is not “a reasonable possibility that [Dr. Lackner’s letters] would have

influenced the agency to decide differently.” Ostrovsky, 83 F. App’x at 358. Remand,

therefore, is not warranted. 2




       2 The Commissioner also argues that Wiley has not shown good cause for failing
to submit the evidence earlier. Docket Item 17-1 at 8. In light of this Court’s conclusion
                                             3
       In his July 2017 letter, Dr. Lackner stated that Wiley “remains disabled from

returning to his former job, whose demands and work requirements exceed his personal

tolerances.” Docket Item 14-3 at 4. Dr. Lackner added that Wiley was unlikely to be

able to “return to that position in the foreseeable future, if ever.” Id. Wiley’s primary

argument is that these opinions were “entitled to an evaluation under the treating

physician rule.” Docket Item 14-1 at 16-18; see also Docket Item 19 at 3; 20 C.F.R. §

404.1527(c)(2) (explaining that a treating physician’s opinion is entitled to controlling

weight so long as it is “well-supported [sic] by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial

evidence in [the claimant’s] case record”).

       But Dr. Lackner’s opinions that Wiley could not “return[ ] to his former job” and

would likely never be able to “return to that position,” Docket Item 14-3 at 4 (emphasis

added), are fully consistent with the ALJ’s determination at step four that Wiley “was

unable to perform any past relevant work,” Docket Item 9 at 27. Thus, even assuming

for the sake of argument that Dr. Lackner’s opinions should have been analyzed under

the treating physician rule, there is no reasonable possibilty that the result would have

been different.

       Wiley also asserts that the ALJ “incorrectly concluded” that Wiley had not

“followed up with [Dr. Lackner’s] recommendations” for treatment. Docket Item 14-1 at

19 (quoting Docket Item 9 at 24). According to Wiley, “Dr. Lackner’s subsequent

treatment notes clearly indicated [that Wiley] did follow [Dr. Lackner’s]



that Dr. Lackner’s letters do not meet either of the first two elements for remand, it need
not address whether Wiley has shown good cause.

                                              4
recommendations and provided more insight into the basis, legitimacy, and functional

effects of [Wiley]’s pain.” Id.

       As an initial matter, Dr. Lackner’s April 2017 letter suggests that, at least initially,

Wiley did not fully comply with his prescribed regimen. See Docket Item 14-3 at 3

(stating that “Wiley failed to complete home exercises that were assigned” and “[u]nless

he is willing to invest time and effort in developing a set of self-management skills

between sessions, we are not making good use of our time”). In fact, the only

significant message in that letter is that Wiley is not complying and that unless he

begins to comply, “we are just spinning our wheels.” Id. Thus, this letter actually

weighs against Wiley’s claim of disability. See Glover v. Astrue, 2010 WL 1035440, at

*6 (W.D.N.Y. Mar. 18, 2010) (explaining that the claimant’s “fail[ure] to properly treat her

back pain . . . render[ed] her ineligible for disability benefits”); see also SSR 16-3P,

2017 WL 5180304, at *9 (Oct. 25, 2017)) (“[I]f the individual fails to follow prescribed

treatment that might improve symptoms, we may find the alleged intensity and

persistence of an individual’s symptoms are inconsistent with the overall evidence of

record.”).

       Moreover, the three letters written by Dr. Lackner in 2017 add little, if anything, to

the analysis of Wiley’s pain. Dr. Lackner’s earlier evaluation of Wiley—which the ALJ

considered—noted chronic pain ranging from “2 to 6 in severity,” Docket Item 9 at 24;

his 2017 letters say nothing different, see Docket Item 14-3 at 3 (“persistent pain that on

average is described as moderate in intensity (5/10 NRS)”); id. at 4 (same). In 2016,

Dr. Lackner noted that medication relieved Wiley’s pain “50%” for “6 to 8 hours a day,”

Docket Item 9 at 24; in 2017, Dr. Lackner estimated “relief from pain treatments” at



                                               5
“40%,” Docket Item 14-3 at 4. In both 2016 and 2017, Dr. Lackner noted that the pain

interfered with Wiley’s activities of daily living. Compare Docket Item 9 at 24 (ALJ’s

observing that “Dr. Lackner noted . . . pain that markedly interferes with general

activity[,] walking ability[,] and normal work”), with Docket Item 14-3 at 3 (pain “interferes

with most activities of daily living”). So the ALJ already evaluated Dr. Lackner’s

opinions expressed in his later letters because they were the same opinions expressed

in his earlier report. The ALJ nevertheless found—based on substantial evidence in the

record, including the opinions of three other treating physicians and two consultative

examiners—that Wiley’s “complaints suggest a greater severity of symptoms than can

be shown by the objective evidence and the record as a whole.” Id. at 25-26. Nothing

in Dr. Lackner’s subsequent letters changes that calculus.

       Finally, while Dr. Lackner’s letter of August 7, 2017, noted that Wiley’s “pain . . .

has increased somewhat since I last saw him,” Docket Item 14-3 at 5, Dr. Lackner “last

saw” Wiley in July 2017, see id. at 4, long after the date last insured—that is, December

31, 2016, see Docket Item 9 at 17. Any increase in pain after that date is irrelevant to

the Appeals Council’s evaluation of the ALJ’s RFC. See Pulos v. Comm’r of Soc. Sec.,

346 F. Supp. 3d 352, 362 (W.D.N.Y. 2018) (explaining that “evidence that does not

provide additional information about the claimant’s functioning during the relevant time

period, but instead relates to his or her functioning at some later point in time, need not

be considered by the Appeals Council”).

       In sum, the ALJ’s decision (1) is consistent with Dr. Lackner’s opinion that Wiley

could never return to his former work and (2) addressed Dr. Lackner’s observations—

first made in 2016 and later included in his 2017 letters—about Wiley’s pain and its



                                              6
effects. Therefore, the letters are cumulative of evidence already in the record, and

there is not a reasonable possibility that those letters would have influenced the

Commissioner to decide differently. For those reasons, this Court grants the

Commissioner’s motion for judgment on the pleadings.


                                     CONCLUSION


         Although this Court has sympathy for Wiley and the hardships that must stem

from the impairments he experiences, the ALJ’s decision neither was contrary to the

substantial evidence in the record—including the three letters from Dr. Lackner that

Wiley submitted to the Appeals Council—nor did it result from any legal error.

Therefore, for the reasons stated above, Wiley’s motion for judgment on the pleadings,

Docket Item 14, is DENIED, the Commissioner’s cross motion for judgment on the

pleadings is GRANTED, Docket Item 17, the complaint is DISMISSED, and the Clerk of

Court shall close the file.

         SO ORDERED.


Dated:         January 28, 2020
               Buffalo, New York



                                              s/ Lawrence J. Vilardo
                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE




                                            7
